Case 3:18-cv-12350-MAS-ZNQ Document 7 Filed 10/03/18 Page 1 of 1 PagelD: 37

McELROY, DEUTSCH, MULVANEY
& CARPENTER, LLP

570 Broad Street

Suite 1500

Newark, New Jersey 07102-4560

(973) 565-2036

ekenny@mdmc-law.com

Attorneys for Plaintiff,

Symetra Life Insurance Company

 

SYMETRA LIFE INSURANCE COMPANY, | UNITED STATES DISTRICT COURT

: DISTRICT OF NEW JERSEY
Plaintiff, !
v. | Civil Action No.: 18-cv-12350 (MAS)(DEA)
JJK 2016 INSURANCE TRUST, !

Defendant. |

 

 

CIVIL ACTION — NOTICE OF APPEARANCE

 

To the Clerk of this Court and all parties of record:
Please enter my appearance as counsel in this action for Symetra Life Insurance Company. I

certify that I am admitted to practice in this Court.

Dated: October 3, 2018 McELROY, DEUTSCH, MULVANEY
& CARPENTER, LLP
Attorneys for Plaintiff,
Symetra Life Insurance Company

  

By: :
Elizabeth A. Kenny, Esq.

 
